Clarke, J.:
This case presents the same point discussed and decided in People ex rel. Haffen Brewing Co. v. Clement (139 App. Div. 502), opinion handed down herewith, with this exception : Iii the case at bar the petition alleged that James Hogan, an employee of the certificate holder, was arrested on a charge of unlawfully; violating the provisions of said Liquor Tax Law and that said complaint was dismissed by the grand jury and a certificate of dismissal under the-seal of the Court of General Sessions of the Peace was attached: .Upon the authority of People ex rel. Fallert Brewing Co. v. Lyman (53 App. Div. 470 ; affd., 168 N. Y. 669) and People ex rel. Stevenson Co. v. Lyman (69 App. Div. 406) this action by the grand jury is equivalent to an acquittal.
The order appealed from should, therefore, be reversed, with ten *509dollars costs and disbursements, and a peremptory writ of mandamus granted, with ten dollars costs.
Ingraham, P. J.¡ Lahghlin, Scott and Miller; JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.